Citation Nr: 1434819	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar scoliosis with disc bulge, protrusion and annular tear (low back disability).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from December 1986 to December 2006.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran's claims were remanded by the Board in October 2011.  A November 2012 rating action granted service connection and a noncompensable rating for cervical spine degenerative disc disease.  Later in November 2012, a supplemental statement of the case readjudicated the Veteran's thoracolumbar and TDIU claims.  


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disorder results in functional impairment such that he has forward flexion restricted to 60 degrees or less on occasion; the disability does not result in separately ratable neurological manifestations, or incapacitating episodes.

2.  The Veteran's combined disability rating is 50 percent.

3.  The Veteran is fully employed in a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for thoracolumbar scoliosis with disc bulge, protrusion and annular tear, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013). 

2.  The criteria for a total disability rating based on individual unemployability by reason of a service-connected disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With regard to the Veteran's increased rating claim, this claim arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC).  The RO has already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

The Board further notes that the RO sent the Veteran a letter in July 2007 which advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his thoracolumbar spine claim and the relative duties upon himself and VA in developing this claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the TDIU claim, a May 2012 letter advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate a TDIU claim and the relative duties upon himself and VA in developing this claim.  Quartuccio.  The AOJ subsequently readjudicated the Veteran's TDIU claim in November 2012.  

The July 2007 and November 2012 VCAA notice letters advised the Veteran of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has obtained the Veteran's service treatment records (STRs), VA medical records and private medical records.  The Veteran has been provided VA medical examinations.  In compliance with the October 2011 Board decision, the Veteran's VA medical records were obtained and the Veteran was provided a VA medical examination.  The AOJ also requested that the Veteran supply authorizations so that any private medical treatment records could be obtained.  The Veteran did not respond.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Consequently, the Veteran's claims will be decided based on the evidence currently of record.

The Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II.  Thoracolumbar Spine 

The February 2007 rating decision on appeal granted the Veteran service connection and a 10 percent rating for thoracolumbar scoliosis with disc bulge, protrusion and annular tear.  The Veteran reports that due to the pain in his back he has had to have epidural shots and use a TENS unit.  He maintains that his symptoms entitle him to a rating in excess of 10 percent.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation. 

An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

Considering the pertinent evidence in light of the above criteria, the Board finds that the Veteran is entitled to a 20 percent rating for his service-connected low back disorder.  As noted above, a 20 percent rating is warranted when there is limitation of flexion of the thoracolumbar spine to 60 degrees or less.  The September 2012 VA examination report revealed that the Veteran had 80 degrees of flexion, and stated that pain began at 60 degrees.  Considering the Veteran's complaints of pain, and his low back treatment with epidural shots, TENS unit, and physical therapy, the Board finds that the Veteran's functional loss due to pain and the other DeLuca factors in effect result in limitation of motion of the thoracolumbar spine to 60 degrees or less of flexion.  Thus with all benefit of the doubt weighed in the Veteran's favor, the Board finds that an increased rating of 20 percent is warranted for the Veteran's thoracolumbar spine disorder.

The Veteran is not entitled to a rating in excess of 20 percent for his thoracolumbar spine disorder.  The medical evidence of record indicates that the Veteran does not have ankylosis of the thoracolumbar spine and that his painless range of thoracolumbar flexion greatly exceeds 30 degrees.  Thus, in view of the foregoing, a rating in excess of 20 percent for the thoracolumbar spine disorder is not warranted under the general criteria for the rating of spinal disorders.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The Veteran is not entitled to a rating in excess of 20 percent for his thoracolumbar spine disorder on the basis of incapacitating episodes.  In this case, none of the medical evidence indicates that the Veteran has had incapacitating episodes of at least four weeks duration in a 12 month period.  Furthermore, the September 2012 VA examiner specifically noted that there was no evidence of incapacitating episodes.  Thus, a rating in excess of 20 percent for the thoracolumbar spine disorder on the basis of incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The rating criteria also require that separate ratings be awarded for neurologic impairment associated with spinal disability.  The medical evidence does not reveal that the Veteran has any neurologic impairment due to his thoracolumbar spine disorder.  An October 2006 VA examination revealed that straight leg raise was negative bilaterally.  The September 2012 VA examination report indicates that the Veteran does not have any radiculopathy or other neurologic impairment due to his the thoracolumbar spine disorder.  The evidence is therefore against additional ratings for neurologic impairment.

Based on the above, the Board finds that the Veteran has met the criteria for a 20 percent rating, but no higher, since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Following a complete review of the record, the Board finds that the evidence of record does not present such an exceptional disability picture that the available schedular evaluation is inadequate.  In this case the Veteran's thoracolumbar spine disorder has not resulted in marked interference with employment or resulted in frequent hospitalization.  At his September 2012 VA examination the Veteran reported that he was fully employed as a crane operator and that he lifts pieces of concrete, sledge hammers, shovels and rakes, and that he helps his neighbors with roofing work.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's thoracolumbar spine disability is more than adequately compensated by the 20 percent schedular rating as described by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 

38 C.F.R. § 4.16(a), provides for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, service connection is in effect for a number of disabilities of which the most severe is the Veteran's thoracolumbar spine disability, rated as 20 percent disabling.  Considering the newly assigned 20 percent rating for his thoracolumbar spine disorder, the Veteran has a combined schedular rating of 50 percent.  38 C.F.R. § 4.25 (2013).  Thus, the minimum percentage requirements for the assignment of a TDIU set forth in 38 C.F.R. § 4.16(a) are not met and the Board finds that assignment of a schedular TDIU rating is not warranted.

Where the above percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board finds that referral for extraschedular consideration is not warranted because the preponderance of the evidence of record shows that the Veteran is not unemployable due to his service-connected disabilities.  As noted above, the Veteran is fully employed as a crane operator.  




ORDER

Entitlement to a 20 percent rating for thoracolumbar scoliosis with disc bulge, protrusion and annular tear, is granted.

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is denied.




____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


